Exhibit 10.2
 
SHARE ISSUANCE AGREEMENT
 
by and among
 
CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED
 
BELLINI HOLDINGS MANAGEMENT LTD.
 
and
 
the SHAREHOLDERS OF BELLINI HOLDINGS MANAGEMENT LTD.
 
 (the “Recipients”)
 
January 19, 2011
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SHARE ISSUANCE AGREEMENT
 
THIS SHARE ISSUANCE AGREEMENT (this “Agreement”) is entered into as of January
19, 2011 by and among CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED, a Nevada
corporation (“Parent”), BELLINI HOLDINGS MANAGEMENT LTD., a company organized
and existing under the laws of the British Virgin Islands (“Bellini”), and its
registered shareholders as set forth in Schedule I to this Agreement which
represents all of the shareholders of Bellini (the “Shareholders” and together
with Bellini, the “Recipients”).  Each of Parent and the Recipients are
sometimes referred to herein as a “Party” and collectively as the “Parties.”
 
WHEREAS, the Shareholders own 100% of the equity interests of Bellini;
 
WHEREAS, the Shareholders own 100% of the equity interests in Sunite Right
Banner Shengyuan Oil and Gas Technology Development Co., Ltd, a limited
liability company organized and existing under the laws and regulations of the
PRC, with its registered office located at A’er Shan Street at Xilin Road,
Saihan Tala Town, Sunite Right Banner, Inner Mongolia, Peoples’ Republic of
China (“Shengyuan Company”);
 
WHEREAS, Songyuan China North East Petroleum Technical Services Co. Ltd., a PRC
company and a wholly owned subsidiary of Parent (“Subsidiary”) and the
Shareholders have entered into a Share Transfer Agreement pursuant to which
Subsidiary has agreed, subject to certain conditions, to acquire for cash all of
the Shareholders’ shares in Shengyuan Company (the “Subsidiary Agreement”);
 
WHEREAS, as a condition and material inducement to the Shareholders’ willingness
to enter into the Subsidiary Agreement, the Parent has agreed to enter into this
Agreement;
 
WHEREAS, the board of directors of Parent (the “Parent Board of Directors”), has
(a) determined that this Agreement and the Subsidiary Agreement and the
transactions contemplated hereby and thereby are fair and in the best interests
of Parent and its stockholders, and (b) approved and declared the Subsidiary
Agreement and this Agreement advisable in accordance with the Nevada Revised
Statutes (NRS), (the actions described in this paragraph are referred to as the
“Board Actions”);
 
WHEREAS, the board of directors of Bellini (the “Bellini Board of Directors”),
has (a) determined that this Agreement and the transactions contemplated hereby
are fair and in the best interests of Bellini and its stockholders, and (b)
approved and declared this Agreement advisable in accordance with applicable
law;
 
NOW, THEREFORE, in consideration of the premises and of representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:
 
ARTICLE 1
THE SHARE ISSUANCE
 
Section 1.1.  The Share Issuance.  Upon the terms and subject to the conditions
set forth in this Agreement, and in accordance with the NRS, the Parent shall
issue to Bellini Five Million Eight Hundred Thousand (5,800,000) shares of the
Parent’s Common Stock (the “Shares”).
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.2  Closing.  The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of The Crone Law Group, 101
Montgomery Street, Suite 2650, San Francisco, CA 94104, at 10:00 a.m., local
time, on the date (the “Closing Date”) that is the second Business Day after the
satisfaction or waiver of the conditions set forth in ARTICLE 5 (other than
those conditions that by their nature are to be satisfied by actions to be taken
at the Closing, but subject to the satisfaction or waiver of such conditions),
or at such other place, date and time as the Recipients and Parent may agree in
writing.
 
Section 1.3  Delivery of Certificates.  At the Closing the Parent shall deliver
to Bellini a certificate or certificates, registered in its name and
representing 5,800,000 shares of the Company’s Common Stock.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF
RECIPIENTS


Section 2.1 Power and Authority. Each of the Recipients has the legal power,
capacity and authority to execute and deliver this Agreement to consummate the
transactions contemplated by this Agreement, and to perform its or his
obligations under this Agreement. This Agreement constitutes a legal, valid and
binding obligation of the Recipients, enforceable against them in accordance
with the terms hereof.
 
Section 2.2 No Conflicts. The execution and delivery of this Agreement by the
Recipients and the performance by the Recipients of their obligations hereunder
in accordance with the terms hereof: (a) will not require the consent of any
third party or governmental entity under any laws; (b) will not violate any laws
applicable to the Recipients and (c) will not violate or breach any contractual
obligation to which the Recipients are a party.
 
Section 2.3  Purchase Entirely for Own Account.  The Shares are being acquired
for investment for the Recipients’ own account, not as a nominee or agent and
not with a view to the resale or distribution of any part thereof.
 
Section 2.4  Investment Experience.  The Recipients understand that the purchase
of the Shares involves substantial risk.  The Recipients acknowledge that they
can bear the economic risk of their investment and have such knowledge and
experience in financial or business matters that they are capable of evaluating
the merits and risks of their investment in the Shares.
 
Section 2.5 No General Solicitation.  The Recipients acknowledge that they have
not seen, received, been presented with, or been solicited by any leaflet,
public promotional meeting, newspaper or magazine article or advertisement,
radio or television advertisement, or any other form of advertising or general
solicitation with respect to the Shares.
 
Section 2.6 Restricted Shares.  The Recipients understand that the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Parent in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Shares Act only in
certain limited circumstances.  In this connection, the Recipients represents
that they are familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby.  The Recipients will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares, nor will the Recipients engage in any short sale that
results in a disposition of any of the Shares by the Recipients, except in
compliance with the Securities Act and the rules and regulations promulgated
thereunder and any applicable state securities law.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.7  Consultation With Own Attorney.  The Recipients has been advised to
consult with their own attorney or attorneys regarding all legal matters
concerning an investment in the Parent and the tax consequences of acquiring the
Shares, and have done so, to the extent Shareholders consider necessary.
 
Section 2.8  Tax Consequences.  The Recipients acknowledges that the tax
consequences of investing in the Parent will depend on particular circumstances,
and neither the Parent, the Parent’s officers, any other investors, nor the
partners, shareholders, members, managers, agents, officers, directors,
employees, affiliates or consultants of any of them, will be responsible or
liable for the tax consequences to Shareholders of an investment in the
Parent.  The Recipients will look solely to and rely upon their own advisers
with respect to the tax consequences of this investment.
 
Section 2.9  Information Provided by Shareholders.  All information which the
Recipients have provided to the Parent concerning the Recipients is truthful,
accurate, correct, and complete as of the date set forth herein or therein.
 
Section 2.10  Non U.S. Persons.  The Recipients are not “U.S. Persons” as
defined in Rule 902(k) of Regulation S of the Securities Act (“Regulation S”)
(each a “Non-U.S. Shareholder”) and understand that the Shares are not
registered under the Securities Act and that the issuance thereof to such
Shareholder is intended to be exempt from registration under the Securities Act
pursuant to Regulation S. The Recipients have no intention of becoming U.S.
Persons. At the time of the origination of contact concerning this Agreement and
the date of the execution and delivery of this Agreement, each Shareholder was
outside of the United States. Each certificate representing the Shares shall be
endorsed with the following legends, in addition to any other legend required to
be placed thereon by applicable federal or state securities laws:
 
“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES
 
Section 2.11  Reliance on Exemptions.  The Recipients understand that the Shares
are being offered and sold to them in reliance upon specific exemptions from the
registration requirements of the Securities Act, the rules and regulations
promulgated thereunder and state securities laws and that the Parent is relying
upon the truth and accuracy of, and the Recipients’ compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Recipients set forth herein in order to determine the availability of such
exemptions and the eligibility of the Recipients to acquire the Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.12  No Government Review.  The Recipients understand that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Shares. Each
Shareholder acknowledges that he has carefully reviewed such information as he
has deemed necessary to evaluate an investment in the Parent and its securities.
To the full satisfaction of each Shareholder, he has been furnished all
materials that he has requested relating to Parent and the issuance of the
Shares hereunder, and each Shareholder has been afforded the opportunity to ask
questions of Parent’s representatives to obtain any information necessary to
verify the accuracy of any representations or information made or given to the
Recipients. Notwithstanding the foregoing, nothing herein shall derogate from or
otherwise modify the representations and warranties of the Parent set forth in
this Agreement, on which each of the Recipients have relied in acquiring the
Shares.
 
Section 2.13  Restricted Shares.  Each Shareholder understands that the Shares
may not be sold, transferred, or otherwise disposed of without registration
under the Securities Act or an exemption therefrom, and that in the absence of
an effective registration statement covering the Shares or any available
exemption from registration under the Securities Act, the Shares may have to be
held indefinitely. Each Shareholder further acknowledges that the Shares may not
be sold pursuant to Rule 144 promulgated under the Securities Act unless all of
the conditions of Rule 144 are satisfied (including, without limitation,
Parent’s compliance with the reporting requirements under the Securities
Exchange Act of 1934, as amended (“Exchange Act”)).
 
Section 2.14  Survival of Representations and Warranties.  The Recipients agree
that, notwithstanding anything contained herein to the contrary, the warranties,
representations, agreements and covenants of the Recipients under this ARTICLE 2
shall survive the Closing.
 
Section 2.15  U.S. Sanctions.  Neither the Recipients nor Shengyuan Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”); no action, suit
or proceeding by or before any court or governmental agency, authority or body
or any arbitrator involving the Recipients with respect to U.S. sanctions
administered by OFAC is pending or, to the Recipients’ knowledge, threatened;
and neither the Recipients nor Shengyuan Company have directly or indirectly
lent, contributed or otherwise made available funds to any party, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person that would, if undertaken by a U.S. person as defined in the U.S.
sanctions administered by OFAC, be prohibited by any U.S. sanctions administered
by OFAC.
 
Section 2.16  Foreign Corrupt Practices.  Neither the Recipients, nor, Shengyuan
Company, nor any director, officer, agent, employee or other person acting on
behalf of the Recipients or Shengyuan Company has, in the course of its actions
for, or on behalf of, Shengyuan Company (a) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Parent hereby represents and warrants to the Recipients as follows:
 
Section 3.1  Organization and Standing.  Parent is a corporation duly organized,
validly existing and in good standing under the law of the State of Nevada and
has full power and authority to conduct its business as presently conducted and
as proposed to be conducted and to execute, deliver and perform this Agreement
and to carry out the transactions contemplated hereby.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.2 Authorization.  The execution, delivery and performance by Parent of
this Agreement, and the consummation by Parent of the transactions contemplated
hereby, have been duly and validly authorized by all necessary corporate
action.  This Agreement has been duly and validly executed and delivered by
Parent and constitutes a legal, valid and binding obligation of Parent
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization and other laws relating to creditors’ rights and to
general principles of equity.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
violate in any material respect any provision of law and will not violate or
conflict with, or result in the breach of any of the terms, conditions or
provisions of, constitute a default under, or require a consent or waiver under,
the certificate of incorporation or bylaws of Parent (as amended to date) or any
indenture, lease, agreement, or other instrument to which either of Parent is a
party or by which it or any of its properties is bound, or any decree, judgment,
order, statute, rule or regulation applicable to Parent.
 
Section 3.3  Governmental Authorities and Consents.  Except pursuant to the
applicable requirements of the Exchange Act, Parent is not required to submit
any notice, report or other filing to or with any governmental authority in
connection with the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby.  No consent, approval or
authorization of any governmental authority is required to be obtained by Parent
in connection with the execution, delivery or performance of this Agreement or
the consummation of the transactions contemplated hereby.
 
ARTICLE 4
ADDITIONAL AGREEMENTS
 
Section 4.1  Access to Information; Confidentiality; Financial Statements.  From
the date hereof to the Closing the Recipients shall, and shall cause Shengyuan
Company’s representatives to, permit Parent and Parent’s representatives to have
full and complete access to Shengyuan Company’s representatives and the plants
and other facilities, books, records, Contracts and documents of or pertaining
to Shengyuan Company and the Recipients and shall furnish Parent and Subsidiary
with all financial, operating and other data and information as Parent or
Subsidiary, through its representatives, may reasonably request.  Parent and
Subsidiary shall hold in confidence and use such information only in connection
with the transactions contemplated pursuant to this Agreement and the Subsidiary
Agreement and, if this Agreement is terminated for any reason, shall deliver
promptly to Shengyuan Company all copies of such information then in their
possession or control.
 
Section 4.2  Governmental Filings; Efforts.  Subject to the terms and conditions
set forth in this Agreement, each of the Parties shall use its reasonable best
efforts promptly to take, or cause to be taken, all actions, and do, or cause to
be done, and to assist and cooperate with the other Parties in doing, all things
necessary and appropriate to consummate and make effective, and to satisfy all
conditions to, in the most expeditious manner practicable, the transactions
contemplated pursuant to this Agreement and the Subsidiary Agreement, including
(i) the obtaining of all necessary actions or nonactions, waivers, consents,
clearances, approvals, and expirations or terminations of waiting periods from
any governmental authorities and the making of all necessary registrations and
filings and the taking of all steps as may be necessary and appropriate to
effect the foregoing, or to avoid an action or proceeding by, any governmental
authorities, (ii) the obtaining of all necessary consents, approvals or waivers
from third parties to the extent that any such consent or waiver is necessary to
permit the Parties to consummate the transactions contemplated by this Agreement
and (iii) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by this Agreement.  The Recipients and
Parent and their respective counsel shall, subject to applicable law, promptly
(x) cooperate and coordinate with the other in the taking of the actions
contemplated by clauses (i), (ii) and (iii) immediately above, and (y) supply
the other with any information that may be reasonably required in order to
effectuate the taking of such actions.  Each Party shall inform the other Party
or Parties, as the case may be, as promptly as practicable, of any communication
from any governmental authority regarding any of the transactions contemplated
by this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 4.3  Public Announcements.  The Recipients and Parent will consult with
and provide each other the reasonable opportunity to review and comment upon any
press release or other public statement or comment prior to the issuance of such
press release or other public statement or comment relating to this Agreement or
the transactions contemplated herein and shall not issue any such press release
or other public statement or comment prior to such consultation except as may be
required by applicable law or by obligations pursuant to any listing agreement
with any national securities exchange.
 
ARTICLE 5
CONDITIONS
 
Section 5.1 Conditions to the Obligations of Parent.  The obligation of Parent
to issue the Shares to the Recipients and to perform its other obligations under
this Agreement is subject to the satisfaction of the following conditions:
 
(a)  The representations and warranties of the Recipients contained in this
Agreement and in the Subsidiary Agreement shall be true and correct as of the
Closing as though made on and as of such date (unless any such representation or
warranty is made only as of a specific date, in which case as of such date).
 
(b)  The Recipients shall have performed in all material respects the
obligations, and complied in all material respects with the agreements and
covenants, required to be performed by, or complied with by, it under this
Agreement and the Subsidiary Agreement at or prior to the Closing.
 
(c)  The transfer of the shares of Shengyuan Company to the Subsidiary and all
of the other transactions contemplated by the Subsidiary Agreement shall have
been approved by all of the relevant governmental authorities as required by all
applicable PRC law;
 
(d)  All of the antecedent conditions of the Recipients set forth in Article 3
of the Subsidiary Agreement shall have been fulfilled to the sole satisfaction
of Parent.
 
(e)  The Recipients shall have delivered to Parent a certificate, signed by all
of the Recipients, certifying as to the satisfaction of the conditions specified
in Sections 5.1(a), 5.2(b), and 5.2(c).
 
(f)  The Parent and/or the Subsidiary shall have satisfactorily completed (in
its sole discretion) all due diligence with respect to Shengyuan Company and the
Recipients.
 
(g)  The Recipients shall have entered into the Lock-up Agreement in the form
attached as Exhibit A hereto.
 
Section 5.2 Conditions to the Obligations of the Shareholders.  The obligations
of the Shareholders under this Agreement are subject to the satisfaction of the
following conditions:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)  The representations and warranties of the Parent contained in this
Agreement shall be true and correct as of the Closing as though made on and as
of such date (unless any such representation or warranty is made only as of a
specific date, in which case as of such date).
 
(b)  The Parent shall have performed in all material respects the obligations,
and complied in all material respects with the agreements and covenants,
required to be performed by, or complied with by, it under this Agreement at or
prior to the Closing.
 
ARTICLE 6
AMENDMENT AND WAIVER
 
Section 6.1  Fees and Expenses. All fees and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the Party incurring such expenses, whether or not the Acquisition is
consummated.
 
Section 6.2  Extension; Waiver.  At any time prior to the Closing, the Parties
may, to the extent permitted by applicable law, (a) extend the time for the
performance of any of the obligations or other acts of the other Parties, (b)
waive any inaccuracies in the representations and warranties of the other
Parties contained herein or in any document delivered pursuant hereto or (c)
waive compliance with any of the agreements of the other Parties or conditions
to such Party’s obligations contained herein.  Any agreement on the part of a
Party to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such Party.  The failure of any Party to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of those rights.
 
Section 6.3  Amendment.  This Agreement may be amended by the Parties by action
taken by or on behalf of their respective boards of directors or similar
governing body at any time prior to the Closing.  This Agreement may not be
amended except by an instrument in writing signed by the Parties.
 
ARTICLE 7
GENERAL PROVISIONS
 
Section 7.1  Non-Survival of Representations and Warranties.  All of the
representations and warranties in this Agreement shall survive the Closing.
 
Section 7.2  Entire Agreement.  This Agreement (together with the Subsidiary
Agreement, Annexes, Exhibits, and the other documents delivered pursuant hereto)
constitute the entire agreement of the Parties and supersede all prior
agreements and undertakings, both written and oral, between the Parties, or any
of them, with respect to the subject matter hereof and thereof and, except as
otherwise expressly provided herein, are not intended to confer upon any other
person any rights or remedies hereunder.  EACH PARTY HERETO AGREES THAT, EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, NONE OF
PARENT, SUBSIDIARY AND SHENGYUAN COMPANY MAKES ANY OTHER REPRESENTATIONS OR
WARRANTIES, AND EACH HEREBY DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES
MADE BY ITSELF OR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
FINANCIAL AND LEGAL ADVISORS OR OTHER REPRESENTATIVES, WITH RESPECT TO THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, NOTWITHSTANDING THE DELIVERY OR
DISCLOSURE TO THE OTHER OR THE OTHER’S REPRESENTATIVES OF ANY DOCUMENTATION OR
OTHER INFORMATION WITH RESPECT TO ANY ONE OR MORE OF THE FOREGOING.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 7.3  Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
(whether by operation of law or otherwise) without the prior written consent of
the other Parties except either Parent or Subsidiary may assign all or any of
its rights and obligations hereunder to any direct or indirect wholly owned
Subsidiary of Parent.  No assignment by any Party shall relieve such Party of
any of its obligations hereunder.  Subject to the foregoing, this Agreement will
be binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns.
 
Section 7.4  Mutual Drafting.  Each Party has participated in the drafting of
this Agreement, which each Party acknowledges is the result of extensive
negotiations between the Parties.  If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if it is drafted by
all the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of authorship of any of the provisions of this
Agreement.
 
Section 7.5  Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and  nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit, or remedy of any nature whatsoever under or by reason
of this Agreement.
 
Section 7.6  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Nevada or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Nevada.
 
Section 7.7  Jurisdiction.  Each of the Parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Nevada courts and any state
appellate court therefrom within the State of Nevada (or, if the Nevada courts
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Nevada).  Each of the Parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the aforesaid courts.  Each of the Parties hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure to serve in accordance with this Section 7.7, (b) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by the applicable law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.
 
Section 7.8  Waiver of Jury Trial.  EACH OF THE PARTIES IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 7.9  Headings.  The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
Section 7.10  Interpretation.  When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated.  Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.”  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant to this Agreement
unless otherwise defined therein.  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
 
Section 7.11  Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different Parties in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.
 
IN WITNESS WHEREOF, Parent and the Shareholders have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.
 
PARENT
 
CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED
 

By:   /s/Jingfu Li         Its:   Acting Chief Executive Officer  

 
 
 
RECIPIENTS
 
BELLINI HOLDINGS MANAGEMENT LTD.
 
By:
 /s/ Chen Zhiyong        
Its:
   

 
 
 

Chen Zhiyong/ 陈志勇: /s/Chen Zhiyong         Zeng Qingnan/ 曾庆男：      /s/Zeng
Qingnan         Gao Shuhui/ 高淑会： /s/Gao Zhuhui  

 
 
10 

--------------------------------------------------------------------------------



 


 